           Case 2:19-cv-01243-APG-NJK Document 46 Filed 07/02/20 Page 1 of 1



 1                              UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 KENTRELL D. WELCH,                                       Case No. 2:19-cv-01243-APG-NJK
                          Plaintiff
 4
           v.                                             ORDER GRANTING MOTION TO
 5                                                              EXTEND STAY
     LIGGETT et al.,
 6
                         Defendants.                                 (ECF No. 45)
 7

 8

 9          I hereby grant the motion to extend stay for settlement purposes (ECF No. 45). The stay

10 is extended to October 1, 2020.

11          Dated: July 2, 2020.
                                                        ________________________________
12                                                      ANDREW P. GORDON
                                                        UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23
